Exhibit 13 The Savannah Bancorp, Inc. and Subsidiaries Financial Statement Section Index Page Number Index to Financial Statement Section F - 1 Report of Independent Registered Public Accounting Firm F - 2 Report of Independent Registered Public Accounting Firm F - 3 Consolidated Balance Sheets December 31, 2008 and 2007 F -4 Consolidated Statements of Income for the Years Ended December 31, 2008, 2007 and 2006 F -5 Consolidated Statements of Changes in Shareholders' Equity for the Years Ended December 31, 2008,2007 and 2006 F -6 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2008, 2007 and 2006 F -7 Notesto ConsolidatedFinancial Statements F -8 Management's Discussion and Analysis of Financial Condition and Results of Operations F - 29 Selected Five-Year Financial Data 2004-2008 Selected Financial Condition Highlights F - 29 Selected Operating Highlights F -30 Selected Quarterly Data F -31 Market for Registrant's Common Equity and Related Shareholder Matters F -31 Stock Performance Graph F -32 Introduction F -33 Critical Accounting Estimates F -34 Results of Operations 2008 Compared with 2007 F -37 2007 Compared with 2006 F -38 Financial Condition and Capital Resources F - 39 Loan Concentrations F - 39 Liquidity and Interest Rate Sensitivity Management F -40 Off-Balance Sheet Arrangements F -41 Forward Looking Statements F -42 Cash Flow/Maturity Gap and Repricing Data F -43 Average Balance Sheet and Rate/Volume Analysis 2008 and 2007 F -44 Average Balance Sheet and Rate/Volume Analysis 2007 and 2006 F -45 F - 1 The Savannah Bancorp, Inc. - 2008 Annual Report Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of The Savannah Bancorp, Inc.: We have audited the accompanying consolidated balance sheets of The Savannah Bancorp, Inc. and its subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of income, changes in shareholders’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of The Savannah Bancorp, Inc.’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of The Savannah Bancorp, Inc. and its subsidiaries as of December 31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
